Title: Circular to Naval Commanders, 18 February 1802
From: Jefferson, Thomas
To: Naval Commanders


          INSTRUCTIONS
          To the Commanders of armed vessels belonging to the United States:
          Given at the city of Washington, in the district of Columbia, this 18th day of February, in the year of our Lord, one thousand eight hundred and two, and in the 26th year of our Independence.
          WHEREAS it is declared by the act entitled “An act for the protection of the commerce and seamen of the United States, against the Tripolitan cruisers”, That it shall be lawful fully to equip, officer, man, and employ such of the armed vessels of the United States, as may be judged requisite by the President of the United States, for protecting effectually the commerce and seamen thereof, on the Atlantic ocean, the Mediterranean and adjoining seas: and also, that it shall be lawful for the President of the United States to instruct the commanders of the respective public vessels, to subdue, seize, and make prize, of all vessels, goods, and effects, belonging to the Bey of Tripoli, or to his subjects.
          THEREFORE, And in pursuance of the said statute, you are hereby authorized and directed to subdue, seize, and make prize, of all vessels, goods, and effects, belonging to the Bey of Tripoli, or to his subjects, and to bring or send the same into port, to be proceeded against and distributed according to law.
          By command of the President
          of the United States of America.
          
            Th: JeffersonPresident of the United States of America.
          
          
            Rt Smith
            Secretary of the Navy.
            To the Commander of the United States Frigate called the John Adams
          
        